DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5, 7 and 9-11 are objected to because of the following informalities:  
Regarding claim 5 in line 2 after “supplying” delete “a” and insert “the”.
Regarding claim 7 in line 2 after “and cooling” delete “a” and insert “the food”.
Regarding claim 9 in line 2 after “supplying” delete “a” and insert “the”.
Regarding claim 10 in line 2 after “cutting” insert “a”.
Regarding claim 11 in line 2 after “and cooling” delete “a” and insert “the food”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-13 are rejected under 35 U.S.C. 103 as being unpatentable over Biggel (US 2007/0098861 A1) in view of Smith (US 4,735,817), Dawley et al. (US 2010/0201065 A1) and Bartesaghi et al. (US 8,464,975 B2).
Regarding claim 1, Biggel teaches a device for cooling a flowable melted food material such as cheese (abstract) comprising first and second cooling belts 3a and 3b which run in parallel, the belts running in parallel and in the downward direction of arrow b (figure 1), the cheese being deposited between the adjacent faces of the first and second belts (figures 1-3; paragraphs 24-25).
Biggel does not teach the film roller arrangement comprising film rollers in staggered configuration as claimed.
Smith teaches a method of manufacturing slices of processed cheese (abstract) comprising a web 40 of plastics material supported on belt 20, the web being fed from a roll of material on a reel 41 at the upstream end of the belt 20 (figure 2; column 3 lines 49-52), the cheese being extruded directly onto the web and subsequently solidified into a strip (column 3 line 66 to column 4 line 2). The web covering the belt allows release agents to be applied to the web, which thereby prevents the food adhering to the web and facilitates spreading or removal therefrom (column 1 lines 31-48).
Dawley et al. teaches a web delivery apparatus (abstract) comprising sets 20, 24, 26 of a plurality of staggered rollers (figures 2 and 5), where the rollers allow multiple webs to be guided into a desired orientation (paragraph 32).
Bartesaghi et al. teaches an unwinding device for unwinding rolls of web-like material (abstract), the device comprising rolls 12 and 14 of web-like material, the rolls arranged on respective support pins 16, where the pins 16 are bound to the vertical column 18 of the device at different heights H1 and H2 with respect to the base 20, and can also be bound at different longitudinal distances from the web handling and joining mechanisms 22 and 26 (figures 2-7; column 3 lines 12-19). Staggering the pins, and therefore relative position of the rolls, allows for insertion and subsequent locking in place of the support pins, so as to minimize the height of column 18 and not require the manufacture of a column of thickness such to be able to sustain support pins placed on the same axis and height (column 3 lines 20-31). The pins 16 and rolls 12/14 can be seen to have an axis of rotation (approximately at pins 16), the axis being parallel for both rolls while staggered in a direction transverse to the feeding direction, i.e. the heights H1 and H2 (see particularly figure 7). The reference is analogous since it is directed to a device for feeding web-like material to another system.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Biggel to include a plurality of rollers arranged in staggered configuration as claimed since the prior art acknowledges that cheese can be deposited onto stick-resistant films as taught by Smith, and that films can be dispensed from staggered rolls as taught by Bartesaghi et al. and Dawley et al., and thus in order to similarly prevent sticking between the cheese and the cooling belt, thereby allowing for spreading (e.g. to adjust thickness, width, or remove clumps), to provide a plurality of web rolls that can be individually dispensed in sequence when a preceding roll of web is exhausted, and similarly allow for reduction of size/materials used in the feeding device as taught by Bartesaghi et al., thereby also minimizing required materials for manufacture and overall footprint.
Regarding the film roller arrangement located above the first cooling belt, Smith further shows the reel 41 can be placed near the upstream end of cooling belt 20 (figure 2).
It would have been obvious to place the film roller arrangement of the combination above the first cooling belt in order to similarly allow unrestricted/direct feeding of the web to the device (which transports material vertically top to bottom), thereby minimizing risk of the web becoming damaged or otherwise unsuitable for use in the process.
Regarding claim 3, the combination teaches the rolls can be placed at different heights and longitudinal distances as recited by Bartesaghi et al. (figures 2-7; column 3 lines 12-19). The dimensions of height and longitudinal distance, i.e. distance in the axial direction of the pin 16, are both transverse to the transport direction. The roll which is at the greater height and/or longitudinal distance is construed to be “staggered sequentially transverse” relative to the other roll and transport direction. 
Regarding claims 4 and 8, Biggel teaches the transport direction is vertical (figure 1; paragraph 24).
Regarding claims 5 and 9, Biggel teaches supply nozzle 13 located above the cap between the two cooling belts (figure 3; paragraph 25).
Regarding claims 6 and 10, Biggel teaches cutting roller 10 cuts cheese strip 2 into multiple narrow strips, the cutting roller positioned downstream from the supply nozzle and the gap between the belts (figure 1; paragraph 29).
Regarding claims 7 and 11, Biggel teaches the cheese strip 2 is guided around lower guide roller 6b and runs upward again (arrow c) in a manner such that it is secured between the cooling belt 3b and transfer belt 3, i.e. third cooling belt (figure 1; paragraph 29). The cutting roller 10 is located proximal to the transfer belt 3.
Regarding claim 12, Biggel teaches the first and second cooling belts can be metallic (paragraph 27).
Regarding claim 13, the combination applied to claim 1 teaches a plurality of strip-shaped carrier film webs as claimed (Smith teaches the carrier webs applied to cheese; Bartesaghi et al. and Dawley et al. teach webs on multiple staggered rollers).

Response to Arguments
Applicant's arguments filed 9/12/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 4 that Biggel teaches there is no problem with separation of the cheese from the belt and does not require spreading, and therefore a skilled artisan would not have modified the reference with the teachings of Smith to prevent sticking.
This is not persuasive since prevention of sticking to the cooling belt and spreading are not the only advantages that a skilled artisan would have gleaned from the reference. For example, the carrier film can be used as an interleaf after the cheese has been formed into slices and stacked in order to prevent the slices from sticking to each other. Additionally, the prior art acknowledges feeding a carrier film between the cheese and a transport belt. The combination would have been readily obvious as a matter of manufacturing preference reasons such as those stated above and in the prior art rejection.
Applicant argues on pages 4-5 that Smith teaches the Slitter must cut through both the web and cheese simultaneously which may cause the recited problems, whereas the claimed device provides the claimed roller structure to solve said problems. Examiner notes that amended claim 1 necessitated new grounds of rejection, and the new limitations with respect to the rollers are addressed by Dawley et al.
This is not persuasive since the claims as currently drafted do not actually require the rollers to apply overlapping films to molten cheese. The claims only require that the rollers are present in said staggered configuration. The particular manner in which the webs are dispensed from the rollers and applied to the cheese is not recited, nor are the structures recited to be configured to do so.
Applicant argues on pages 5-6 that Bartesaghi cannot have the structure of the film rollers recited by the claims. As stated above, the amendments necessitated new grounds of rejection, where Dawley et al. teaches more than two rollers in staggered configuration. Bartesaghi as it relates to the current prior art combination shows that a plurality of rollers can be staggered in a direction perpendicular to the axis of rotation of said rollers (part (c)(2) of claim 1).
Regarding Applicant’s request for rejoinder, the invention of claims 1 and 3-13 are rejection under 35 USC 103. Therefore, rejoinder of claims 14-16 is not appropriate at this point in prosecution.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Reyes et al. (US 2010/0330233 A1) teaches a system for making cheese including cutting a sheet of cheese into ribbons 120 and a spooling device to stack the individual slices (figure 3; paragraph 60).
Boucher (US 8,235,372 B2) shows rollers can be offset as needed (figures 5-10).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338. The examiner can normally be reached 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.K/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792